Citation Nr: 0204650	
Decision Date: 05/16/02    Archive Date: 05/24/02	

DOCKET NO.  99-05 148	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability claimed to be the result of left 
hemicolectomy and partial cystectomy surgery at a Department 
of Veterans Affairs (VA) medical facility in June 1995.


REPRESENTATION

Appellant represented by:	The Adjutant General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to March 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the 
Philadelphia, Pennsylvania, VA Regional Office (RO) which, in 
part, denied the benefit sought.  A Travel Board hearing was 
held before the undersigned at the RO in November 2000.  In 
February 2001, the Board remanded the case to the RO for 
additional development.  At that time, the Board noted that 
the veteran had withdrawn several additional issues, and that 
such issues  were no longer on appeal. 


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery, at a VA 
Medical Center (VAMC) in May and June 1995 did not result 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of left hemicolectomy and partial cystectomy surgery at a 
VAMC in June 1995 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On May 30, 1995, the veteran was hospitalized at a VA medical 
facility with complaints of bloody diarrhea and two weeks of 
incontinence of stool.  Lower GI bleeding was noted, along 
with a palpable mass in the lower left quadrant.  This was 
believed to be cancer.  On June 7, 1995 flexible colonoscopy, 
a nearly obstructing lesion found at the level of 
approximately 20 centimeters.  Multiple careful attempts were 
made to advance the scope beyond the mass; however, these 
were unsuccessful.  That day, the veteran underwent a left 
hemicolectomy and partial cystectomy.  It was reported that 
he tolerated the procedure well and was taken to the recovery 
room in good condition.  

Outpatient treatment reports describe follow-up treatment.  
On July 1995 VA stomach examination, it was reported that the 
veteran underwent a left hemicolectomy and partial cystectomy 
because of a mass adherent to the bladder.  Initially, it was 
believed that he had colon cancer, but it was found that this 
was not the case and that the mass was inflammatory, 
presumably a complication of chronic diverticular disease.  
It was noted that the veteran's service connected peptic 
ulcer disease had been asymptomatic for many years.  It was 
found that the veteran's diverticulosis was not secondary to 
his service-connected ulcer disease.

On VA stomach examination in November 1995, a history of 
"pelvic access", presumably a complication of the colonic 
diverticula, was noted.  It was indicated that this illness 
was debilitating.  In April 1996, the veteran withdrew a 
claim of service connection for diverticulitis as secondary 
to service-connected duodenal ulcer.

In August 1998, the veteran appeared to indicate that he had 
current disability as a result of VA treatment.  Outpatient 
treatment records and the VA hospitalization reports cited 
above were obtained by the RO.  On August 1998 VA 
examination, it was noted that the veteran remained extremely 
angry about his "belly" surgery.  The examiner indicated the 
surgery "probably saved [the veteran's] life."

In his February 1999 notice of disagreement, the veteran, in 
essence, described disability he believed resulted from VA 
treatment, including surgery, in 1995.  He indicated that he 
had a 10-inch incision on his belly, when a 2-inch incision 
should have sufficed.  He alleged he had bowel control 
problems as a result of the surgery. In his June 1999 
substantive appeal, the veteran stated that most of his 
"storage area" had been removed, and that he had difficulty 
digesting food.  

Additional outpatient treatment records received in July 2001 
show ongoing treatment for complaints of diarrhea and various 
other disabilities, including emphysema, arthritis, tinea, 
etc.  

At a Travel Board hearing before the undersigned in November 
2000, testified that the doctor who operated on him described 
his case to several interns.  It was indicated that cancer 
was not found, but that they had to take out some of his 
"storage area" and that now he has difficulties with 
incontinence.  The veteran described significant difficulties 
following the surgery.  The undersigned informed the veteran 
of what was required for him to prevail in this claim.

Additional outpatient treatment records received following 
the Board's February 2001 remand reflect treatment for 
various unrelated problems.  A September 1996 outpatient 
treatment report indicated that the veteran had diarrhea 
(thirteen to fifteen soft stools per day) since the surgery 
in question.  Findings at the GI Clinic strongly suggested 
ulcerative colitis with advanced involvement of the colon. 

On VA examination in January 2002, the examiner stated that 
he had reviewed the veteran's claims folder.  The veteran 
indicated that he was doing reasonably well until 
approximately a year prior, when he began having frequent (at 
least 10 times per day) bowel movements.  The examiner noted 
that although large colon capacity was diminished by the 
resection of the colon, it would not necessarily be cause for 
chronic diarrhea.  The examiner noted that it was known prior 
to the surgery that part of his bowels would be removed, as 
cancer was suspected.  A CT scan had demonstrated a mass with 
nodule involvement, and there was a strong suspicion of 
cancer, which fortunately the veteran did not have as this 
turned out to be a totally inflammatory process.  The 
examiner stated that the resection of the bowel was necessary 
because it was inflamed, causing bleeding, pain and was 
adherent to the bladder.  Regarding bladder function, the 
veteran stated that he was incontinent when he moved his 
bowels.  The examiner concluded that this was totally 
unrelated to the bladder surgery.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107(West Supp. 2001)).  Regulations 
implementing the VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (a)).  The VCAA and implementing 
regulations eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  The veteran has undergone numerous VA 
evaluations to determine the nature and etiology of the 
disability at issue.  In addition, the RO made extensive 
efforts to obtain pertinent medical records, in one case 
making three requests for medical records from the VAMC.  In 
February 2001, the Board remanded the case to the RO to 
assist the veteran in the development of this claim.  The VA 
medical opinion of January 2002 fulfills the duty to assist 
and the mandate of the Board's February 2001 remand.

Regarding notification duties, at the Travel Board hearing in 
November 2000, the veteran was advised specifically of what 
was needed to establish entitlement to the benefit sought and 
what evidence was of record.  A July 2001 letter from the RO 
to the veteran also informed him what evidence had been 
considered, what evidence VA would obtain, and what he could 
do to help his claim.  The Board concludes that the above 
notices, as well as the discussions in the rating decision, 
statement of the case, and supplemental statement of the case  
satisfied VA's notification duties.

The veteran is not prejudiced by the Board's consideration of 
this claim based on the current record.

III.  Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.   
The purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides, " Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran,          
'Necessary consequences' are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered."  38 C.F.R. 
§ 3.358 (c)(3).

Here, it may reasonably be conceded that the veteran indeed 
has additional disability.  He has a resected bowel, with 
associated problems, and a fairly large surgical scar which 
were not present prior to the VA hospitalization and surgery.  
However, there is no competent evidence that this additional 
disability was other than a necessary consequence of the 
surgery for his presenting problem; nor is there any 
competent evidence that the treatment, including surgery, 
that VA provided involved any element of fault.  

The veteran's arguments may be summarized as twofold.  He 
alleges, in essence, that the surgery was unnecessary because 
it was ultimately established that he did not have cancer, 
but instead had an inflammatory process.  He alleges he was 
not informed part of his bowel would be removed.  His own 
opinion as to whether the surgery performed was the proper 
treatment for his presenting condition is not competent 
evidence.  The United States Court of Appeals for Veterans' 
Claims (Court) has made clear that a layperson is not 
competent to provide evidence in matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1994).  A reviewing physician opined that "Resection of the 
bowel was necessary because it was inflamed, causing 
bleeding, pain and was adherent to his bladder."  The 
physician explained further that cancer with metastases was 
suspected on imaging studies and that resection of bowel was 
necessary because of a large infected diverticular mass.  
There is no competent (medical) evidence to the contrary.  
The veteran's allegation that he had no knowledge that bowel 
resection would be done lacks credibility.  As was noted on 
the most recent examination of the veteran, it was known 
prior to the surgery that part of his bowels would be removed 
as cancer was suspected, and the veteran was aware of that 
fact.   

The veteran also argues, in essence, that because of lack of 
skill by treating VA personnel, the postoperative residuals 
are more disabling than they should be. Regarding causality 
of symptoms the veteran claims are due to VA fault (lack of 
skill), a reviewing physician noted that there was a gap of 4 
years between the surgery and the onset of bowel incontinence 
symptoms, and that the veteran had adequate reservoir 
capacity remaining in the colon.  Consequently, it was felt 
that there was no relationship between the surgery and the 
current symptoms.  There is no competent (medical) evidence 
to the contrary.  The physician also commented that the 
veteran's complaints of current bladder incontinence are 
unrelated to his bladder surgery, contradicting the veteran's 
theory of causality.  Again, there is no medical evidence to 
the contrary.  Regarding any other residuals of the surgery, 
such as the surgical scar, there simply is no evidence that 
any current disability is due to negligence, carelessness, 
lack of proper skill, error in judgment, or any other 
instance of fault on the part of VA.  No unforeseen event is 
shown.  In fact, as was previously reported, on August 1998 
VA examination, the examiner commented that the surgery in 
question probably saved the veteran's life.  

In summary, all competent evidence of record is to the effect 
that the veteran's treatment, including surgery, in May and 
June 1995 was proper and that he does not have residual 
disability which is not a necessary consequence of the 
treatment provided.  His unsupported lay allegations are 
insufficient to establish his claim.  The preponderance of 
the evidence is against the claim.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability which is claimed to have resulted 
from left hemicolectomy and partial cystectomy surgery at a 
VAMC in June 1995 is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

